Case 1:19-bk-10802       Doc 29    Filed 08/02/19 Entered 08/02/19 13:11:18              Desc Main
                                   Document     Page 1 of 2


                             UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION

IN RE:                                            :      CASE NO. 19-10802
                                                         CHAPTER 13
RAYMOND L COLLINS
                                                  :      JUDGE JEFFERY P. HOPKINS
         DEBTOR
                                                  :      WITHDRAWAL OF TRUSTEE'S OBJECTION
                                                         TO CREDITOR'S CLAIM

    Comes now the Chapter 13 Trustee, Margaret A. Burks, Esq. and withdraws her Objection to
 Creditor's Claim of ARMY & AIR FORCE EXCHANGE filed on July 25, 2019 (Doc. 28).         An
 amended claim has been filed providing the Trustee with claim amounts matching on all documents.


                                                        Respectfully submitted,




                                                  /s/    Margaret A. Burks, Esq.
                                                         Margaret A. Burks, Esq.
                                                         Chapter 13 Trustee
                                                         Attorney No. OH 0030377

                                                         Francis J. DiCesare, Esq.
                                                         Staff Attorney
                                                         Attorney No. OH 0038798

                                                         Tammy E. Stickley, Esq.
                                                         Staff Attorney
                                                         Attorney Reg No. OH 0090122

                                                         600 Vine Street, Suite 2200
                                                         Cincinnati, OH 45202
                                                         (513) 621-4488
                                                         (513) 621 2643 (Facsimile)
                                                         mburks@cinn13.org - Correspondence only
                                                         fdicesare@cinn13.org
                                                         tstickley@cinn13.org
Case 1:19-bk-10802         Doc 29     Filed 08/02/19 Entered 08/02/19 13:11:18                 Desc Main
                                      Document     Page 2 of 2


                                     CERTIFICATE OF SERVICE

    I hereby certify that a copy of the foregoing Withdrawal of Trustee's Objection to Creditor's Claim was
served electronically on the date of filing through the court’s ECF System on all ECF participants
registered in this case at the email address registered with the court and

    by ordinary U.S. Mail on August 02, 2019 addressed to:

RAYMOND L COLLINS, 661 ROSS AVENUE, HAMILTON, OH 45013


ARMY & AIR FORCE EXCHANGE, ATTN: GC-G, ATTN: AMELIA FRANCESCO
3911 S. WALTON WALKER BLVD., DALLAS, TX 75236




                                                      /s/   Margaret A. Burks, Esq.
                                                            Margaret A. Burks, Esq.
